DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 14 October 2021.  These drawings are not accepted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain blurry images (Figure 4) and do not have clean lines clearly illustrating each feature.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine and to shading.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 20 contain the trademarks/trade names “IEEE 802.11 (WiFi), IEEE 802.15.4, BLUETOOTH protocol, Near Field Communication (NFC), Radio Frequency Identification (RFID), SIGFOX protocol, WiMax (world interoperability for microwave access), Universal Mobile Telecommunications System (UMTS), 3GPP Long Term Evolution (LTE), IMS, High Speed Packet Access (HSPA), Global System for Mobile communication (GSM), 3G, 4G, 5G, 6G and higher, AM, or FM”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the wireless communication and, accordingly, the identification/description is indefinite.
Claims 4, 6, and 22 contain the trademarks/trade names “Zigbee, Bluetooth, WiMax (WiMAX Forum Protocol), Wi-Fi (Wi-Fi Alliance Protocol), GSM (Global System for Mobile Communication), PCS (Personal Communications Services protocol), D-AMPS (Digital- Advanced Mobile Phone Service 
Response to Arguments
Applicant’s arguments, see pages 11-16 of Applicant’s Remarks, filed 14 October 2021, with respect to claims 1, 18, and 33 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-33 have been withdrawn.
Allowable Subject Matter
Claims 1, 2, 5, 7-19, 21, 23-33 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

However, the combination fails to teach that the database further comprises a percent probability that the dementia patient will have a negative interaction with another patient; and wherein the processor displays an alert when a movement of two patients that are in the patient database having known negative interaction are approaching each other within a line-of-sight or within a pre-determined distance and the percent probability. Daigne (WO 2018202873 A1; Translated Daigne, Page 15, Lines 28-32) was considered by the examiner to attempt to read on these limitations, however, Daigne fails to read on these limitation without the benefit of hindsight to combine Power in view of Ueno and Tee with Daigne, which would incorporate a percent probability of a negative interaction. As such, claims 1, 18, and 33 are allowable over the prior art.
Claims 2-17 and 19-32 incorporate the allowable subject matter of claim 1 and 18, respectively, therein. As such, claims 2-17 and 19-32 are allowable over the prior art. 

Claims 3, 4, 6, 20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791     
                                                                                                                                                                                                   /PATRICK FERNANDES/Primary Examiner, Art Unit 3791